DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,903,265. Although the claims at issue are not identical, they are not patentably distinct from each other because of the followings:
Although the conflicting claims are not identical, the scope of the claimed limitations of the instant application as claimed in claims 1-22 is similar to that of the claimed limitations of U.S. Patent No. 10,903,265 as claimed in claims1-30. Therefore, the claims are not patentably distinct from each other. 
The instant application:

1. A pixelated light emitting diode (LED) chip comprising: 5an active layer comprising a plurality of active layer portions, wherein the plurality of active layer portions forms a plurality of pixels, wherein each pixel of the plurality of pixels includes electrical contacts, and inter-pixel spaces are provided between adjacent pixels of the plurality of pixels; a first underfill material arranged in the inter-pixel spaces to cover a first 10portion of lateral surfaces between the adjacent pixels; and a second underfill material arranged in the inter-pixel spaces to cover a second portion of the lateral surfaces between the adjacent pixels.  
2. The pixelated-LED chip of claim 1, wherein the second underfill material is 15compositionally different from the first underfill material.  
3. The pixelated-LED chip of claim 1, wherein the first underfill material and the second underfill material in combination cover an entirety of the lateral surfaces between the adjacent pixels.  





4. The pixelated-LED chip of claim 1, wherein the electrical contacts of each pixel comprise an anode and a cathode, and the first underfill material is further arranged between the anode and the cathode of each pixel of the plurality of pixels.  

5. The pixelated-LED chip of claim 1, wherein at least one of the first underfill material or the second underfill material comprises a light-altering or a light- reflecting material.  

6. The pixelated-LED chip of claim 5, wherein the light-altering or light- reflecting material comprises light-altering or light-reflecting particles suspended in a binder.  

57. The pixelated-LED chip of claim 6, wherein the light-altering or light- reflecting particles comprise titanium dioxide (TiO2) particles and the binder comprises silicone.  

8. The pixelated-LED chip of claim 1, further comprising a substrate 10comprising a plurality of discontinuous substrate portions supporting the plurality of active layer portions, wherein each substrate portion comprises a light- transmissive material.  

9. The pixelated-LED chip of claim 8, wherein the plurality of discontinuous 15substrate portions comprises silicon carbide (SiC) or sapphire.  

10. The pixelated-LED chip of claim 8, wherein each substrate portion comprises a light injection surface and a light extraction surface, wherein the light injection surface is arranged between the active layer and the light extraction 20surface and the light extraction surface of each substrate portion comprises a plurality of protruding features and a plurality of light extraction surface recesses.  

11. The pixelated-LED chip of claim 8, wherein each substrate portion comprises a light injection surface and a light extraction surface, wherein the light 25injection surface is arranged between the active layer and the light extraction surface, and the light extraction surface of each substrate portion comprises a textured surface.  

12. The pixelated-LED chip of claim 1, further comprising a lumiphoric 30material on the plurality of pixels  

13. A method for fabricating a pixelated light emitting diode (LED) lighting device, the method comprising comprising: forming an LED structure on a substrate, wherein the LED structure comprises an n-type layer, a p-type layer, and an active layer therebetween; 5defining a plurality of recesses or streets through the active layer to form a plurality of active layer portions, wherein the plurality of recesses or streets are defined to a depth that extends through less than an entire thickness of the n- type layer; removing portions of the substrate through an entire thickness of the 10substrate along a plurality of regions registered with the plurality of recesses or streets to form a plurality of discontinuous substrate portions, wherein the plurality of active layer portions forms a plurality of pixels, each pixel of the plurality of pixels includes electrical contacts, and inter-pixel spaces are provided between adjacent pixels of the plurality of pixels; 15providing a first underfill material in the inter-pixel spaces to cover a first portion of lateral surfaces between the adjacent pixels; and providing a second underfill material arranged in the inter-pixel spaces to cover a second portion of the lateral surfaces between the adjacent pixels.  


2014. The method of claim 13, further comprising forming a plurality of anode- cathode pairs in conductive electrical communication with the plurality of active layer portions, and wherein the providing of the first underfill material further comprises applying the first underfill material between an anode and a cathode of each anode-cathode pair.  

15. The method of claim 13, further comprising forming a plurality of protruding features and a plurality of light extraction surface recesses on a light extraction surface of each of the substrate portions.  

3016. The method of claim 13, further comprising texturizing a light extraction surface of each of the substrate portions.  

17. The method of claim 16, wherein said texturizing the light extraction surface of each of the substrate portions comprises texturizing a surface of the substrate before forming the plurality of discontinuous substrate portions.  

18. The method of claim 13, wherein the providing of at least one of the first underfill material or the second underfill material comprises applying underfill material between the discontinuous substrate portions from the top of the pixelated LED chip. 
 
19. The method of claim 13, wherein the second underfill material is compositionally different from the first underfill material.  




20. The method of claim 13, wherein at least one of the first underfill material 15or the second underfill material comprises a light-altering or a light-reflecting material.  


21. The method of claim 20, wherein the light-altering or light-reflecting material comprises light-altering or light-reflecting particles suspended in a 20binder.  

22. The method of claim 21, wherein the light-altering or light-reflecting particles comprise titanium dioxide (TiO2) particles and the binder comprises silicone.

U.S. Patent No. 10,603,265

1. A pixelated light emitting diode (LED) chip comprising: an active layer comprising a plurality of active layer portions, wherein the plurality of active layer portions forms a plurality of pixels, wherein each pixel of the plurality of pixels includes electrical contacts, and inter-pixel spaces are provided between adjacent pixels of the plurality of pixels; and an underfill material (i.e., first underfill material) arranged in the inter-pixel spaces to cover all lateral surfaces between the adjacent pixels.
18. … an underfill material arranged in the inter-pixel spaces between the adjacent pixels; and a wetting layer (i.e., second underfill material)  arranged between the underfill material and the passivation layer of each pixel, wherein the wetting layer is arranged to laterally bound the passivation layer along the mesa of each pixel.
22. … wherein the wetting layer comprises silicon dioxide (i.e, second underfill material different) and the passivation layer comprises silicon nitride.
30.  wherein the wetting layer is compositionally different from the passivation layer


2. The pixelated-LED chip of claim 1, wherein the electrical contacts of each pixel comprise an anode and a cathode, and the underfill material is further arranged between the anode and the cathode of each pixel of the plurality of pixels.

3. The pixelated-LED chip of claim 1, wherein the underfill material comprises a light-altering or a light-reflecting material.



4. The pixelated-LED chip of claim 3, wherein the light-altering or light-reflecting material comprises light-altering or light-reflecting particles suspended in a binder.

5. The pixelated-LED chip of claim 4, wherein the light-altering or light-reflecting particles comprise titanium dioxide (TiO2) particles and the binder comprises silicone.

6. The pixelated-LED chip of claim 1, further comprising a substrate comprising a plurality of discontinuous substrate portions supporting the plurality of active layer portions, wherein each substrate portion comprises a light-transmissive material.

7. The pixelated-LED chip of claim 6, wherein the plurality of discontinuous substrate portions comprises silicon carbide (SiC) or sapphire.

8. The pixelated-LED chip of claim 6, wherein each substrate portion comprises a light injection surface and a light extraction surface, wherein the light injection surface is arranged between the active layer and the light extraction surface and the light extraction surface of each substrate portion comprises a plurality of protruding features and a plurality of light extraction surface recesses.

9. The pixelated-LED chip of claim 6, wherein each substrate portion comprises a light injection surface and a light extraction surface, wherein the light injection surface is arranged between the active layer and the light extraction surface, and the light extraction surface of each substrate portion comprises a textured surface.

10. The pixelated-LED chip of claim 1, further comprising a lumiphoric material on the plurality of pixels.

11. A method for fabricating a pixelated light emitting diode (LED) lighting device comprising: forming an LED structure on a substrate, wherein the LED structure comprises an n-type layer, a p-type layer, and an active layer therebetween; defining a plurality of recesses or streets through the active layer to form a plurality of active layer portions, wherein the plurality of recesses or streets are defined to a depth that extends through less than an entire thickness of the n-type layer; removing portions of the substrate through an entire thickness of the substrate along a plurality of regions registered with the plurality of recesses or streets to form a plurality of discontinuous substrate portions; and applying an underfill material (i.e., first underfill material)  between adjacent active layer portions and between adjacent substrate portions.
18. … an underfill material arranged in the inter-pixel spaces between the adjacent pixels; and a wetting layer (i.e., second underfill material)  arranged between the underfill material and the passivation layer of each pixel, wherein the wetting layer is arranged to laterally bound the passivation layer along the mesa of each pixel.



12. The method of claim 11, further comprising forming a plurality of anode-cathode pairs in conductive electrical communication with the plurality of active layer portions, and wherein said applying the underfill further comprises applying the underfill between an anode and a cathode of each anode-cathode pair.


13. The method of claim 11, further comprising forming a plurality of protruding features and a plurality of light extraction surface recesses on a light extraction surface of each of the substrate portions.

14. The method of claim 11, further comprising texturizing a light extraction surface of each of the substrate portions.

15. The method of claim 14, wherein said texturizing the light extraction surface of each of the substrate portions comprises texturizing a surface of the substrate before forming the plurality of discontinuous substrate portions.
 
17. The method of claim 11, wherein applying the underfill material comprises applying the underfill material between the discontinuous substrate portions from the top of the pixelated LED chip.



30. …., wherein the wetting layer is compositionally different from the passivation layer 




3. The pixelated-LED chip of claim 1, wherein the underfill material comprises a light-altering or a light-reflecting material.



4. The pixelated-LED chip of claim 3, wherein the light-altering or light-reflecting material comprises light-altering or light-reflecting particles suspended in a binder.

5. The pixelated-LED chip of claim 4, wherein the light-altering or light-reflecting particles comprise titanium dioxide (TiO2) particles and the binder comprises silicone.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Donofrio et al. (US 9,831,220) and KIM et al. (US 2017/0092820) also disclose similar inventive subject matter.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
September 29, 2022